Citation Nr: 0930832	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
fifth metatarsal fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 
1955 and from September 1957 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
VA RO in Philadelphia, Pennsylvania, which confirmed and 
continued a noncompensable (0 percent) rating for residuals 
of a left fifth metatarsal fracture.  Most recently, a 
supplemental statement of the case (SSOC) was issued in 
September 2006, which continued and confirmed the previous 
evaluation.  During the course of his appeal, the Veteran 
requested a Travel Board hearing before the Board.  However, 
the Veteran failed to report to his hearing scheduled in 
August 2007.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's left fifth toe disability is manifested by 
complaints of pain.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
fifth metatarsal fracture are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 
4.71a, Diagnostic Codes (DCs) 5283 and 5284.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in a letter dated in February 2005, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, an April 2006 statement of the case (SOC) 
specifically addressed aspects of the notice requirements of 
Vazquez-Flores, and provided the diagnostic code criteria for 
rating disabilities of the foot, as well as examples of the 
type of types of medical and lay evidence that the are 
relevant to establishing entitlement to increased 
compensation.  The April 2006 SOC also addressed how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  As 
noted above, the claim was last readjudicated, via an SSOC, 
in September 2006.  To whatever extent the aforementioned 
notice is deficient in meeting the Vazquez-Flores 
requirements, given the Representative's argument in support 
of the claim regarding the effects of the Veteran's 
disability, it appears that there is demonstrated actual 
knowledge of the information and evidence needed to establish 
an increased rating.  Vazquez-Flores, 22 Vet. App. at 48, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
treatment records and a VA examination report.  Also of 
record and considered in connection with the appeal are 
written statements submitted by the Veteran and his 
representative, on his behalf.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

Under Diagnostic Code 5284, residuals of other foot injuries 
warrant a 10 percent evaluation when they are moderate in 
degree.  A 20 percent evaluation is warranted when they are 
moderately severe in degree, while a 30 percent evaluation is 
warranted when they are severe in degree.  Note: With actual 
loss of use of the foot, rate 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).

Where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent rating, a zero percent evaluation 
will be assigned when the required symptomatology is not 
shown. 38 C.F.R. § 4.31 (2008).


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The Veteran's service-connected residuals of a left fifth 
metatarsal fracture is rated as noncompensable, under the 
pertinent provisions for evaluating disease and injuries of 
the foot.  He contends that his left fifth toe disability 
presents a greater degree of impairment than the currently 
assigned evaluation would indicate, due to symptoms that 
include pain, particularly at night.  

By way of procedural background, in an April 1998 rating 
decision the RO granted service connection for residuals of a 
left fifth metatarsal fracture, and a noncompensable (0 
percent) evaluation was assigned, effective from September 
25, 1997.  The Veteran filed his current claim for an 
increased rating on January 20, 2005.  

Considering the medical evidence in light of the relevant 
criteria, the Board finds that a compensable rating for the 
Veteran's left toe injury residuals is not warranted.  In 
this regard, private treatment records, dated in June and 
July 2005, are negative for diagnosis of or treatment for 
residuals of a left fifth metatarsal fracture, and only 
generally indicate complaints of incapacitating right leg 
pain that stemming from a back injury.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in February 2006.  Here, the examiner noted 
a history of fracture of the left fifth metatarsal bone, and 
complaints of pain, particularly at night in the left fifth 
toe.  The Veteran reported that he can ambulate without 
restriction, and denied requiring prosthetics, orthotics, any 
braces, or modified shoeing.  Further, the Veteran denied 
receiving treatment by a podiatrist.  On physical 
examination, the Veteran demonstrated some pain over the 
fifth metatarsal head; however, there was no shift in weight 
bearing line, pronation deformity, callosities, or Achilles 
tenderness noted.  The Veteran was diagnosed with fracture of 
the left fifth metatarsal in the service with symptoms as 
described with no significant history of flares with 
activities of daily living that are independent.  

Based on a review of the evidence, including the findings of 
the February 2006 VA examiner, the Board concludes a 
compensable rating is not warranted as the evidence does not 
support objective findings of moderate symptomatology in 
either the metatarsal bones or the foot as a whole.  See 
38 C.F.R. § 4.71a, DCs 5283 and 5284 (2008).  The medical 
evidence of record shows findings of pain over the left fifth 
metatarsal head.  While the Veteran is competent to report 
that he has pain in these areas, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  The 
Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the Veteran's 
service-connected disability.  Evidence shows that the 
Veteran has pain in the left fifth toe, however, the 
objective medical evidence does not show restriction of 
ambulation, the need for any assistive devices, or any 
indication of flare-ups.  As such, while the Veteran's 
condition is not asymptomatic, it is not analogous to a 
moderate foot injury under either DC 5283 or 5284.  There is 
no evidence showing tarsal malunion or non-union.  Hence, the 
Veteran's overall left fifth metatarsal symptomatology does 
not meet the criteria for at least a compensable (10 percent) 
rating.  As the criteria for the next higher rating has not 
been met, it follows that the criteria for an even higher 
rating of 20 percent, likewise have not been met.  

Overall, the evidence does not support a compensable rating 
for residuals of a left fifth metatarsal fracture, and the 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his for residuals of a left fifth 
metatarsal fracture has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  There is also no indication that 
this disorder has necessitated any period of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted an increased rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A compensable rating for residuals of a left fifth metatarsal 
fracture is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


